[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               May 29, 2008
                             No. 07-13002                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                D. C. Docket No. 06-00037-CR-1-SPM-AK

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,


                                  versus


JOAQUIN GOMES,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                              (May 29, 2008)

Before BIRCH, CARNES and BARKETT, Circuit Judges.

PER CURIAM:
      Joaquin Gomes, a registered sex-offender in Florida, was serving a state

probation term at the time he committed the federal crimes at issue in this case.

Gomes appeals his convictions and sentences imposed after a jury found him guilty

of possessing child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B);

receiving child pornography, in violation of 18 U.S.C. § 2252(a)(2)(B); and

producing child pornography, in violation of 18 U.S.C. § 2251(a).

      Gomes first argues that the district court erred in denying his motion to

suppress (1) statements he made during an interview outside of his house with

federal agents, after he requested an attorney and without having been given the

warnings required by Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966),

and (2) evidence subsequently seized from his home pursuant to a warrantless

search. Second, Gomes contends that the district court erred in admitting the

expert testimony of Marilyn M. Barnes, because the court improperly limited voir

dire into the data supporting Barnes’s opinion, and because both Barnes and the

evidence she relied upon were unreliable. Third, Gomes maintains that the district

court erred by allowing Ophelia L. Jakobsen, Gomes’s former step-daughter, to

testify because her testimony was conditioned on another person also testifying,

and that person did not testify. Gomes also urges that her testimony should have

been excluded under Federal Rules of Evidence 402 and 403 because it was



                                          2
irrelevant and its probative value was outweighed by unfair prejudice. Finally,

Gomes believes that the district court erred because it should have imposed his

sentences to run concurrently with his undischarged state sentence, pursuant to

U.S.S.G. § 5G1.3(b). Based on a review of the record and the parties’ briefs, we

discern no reversible errors and AFFIRM Gomes’s convictions and sentences.

                                I. BACKGROUND

      In March 2006, the FBI received information suggesting that Gomes might

be involved with child pornography because his name appeared in a database of

persons who had used credit cards to access internet sites containing child

pornography. Stephen W. Amos and Wallace Adams, special agents with the FBI,

and Mark Morgan, a computer examiner from the Levy County, Florida, Sheriff’s

Office, went to Gomes’s residence and waited for him to arrive. The agents knew

that Gomes was serving a term of state probation for a conviction of lewd and

lascivious assault on a minor. When Gomes arrived, the agents approached him at

a locked fence enclosing two trailer homes on the property. The agents then

informed Gomes of their identities and told Gomes that they wanted to interview

him regarding their suspicions that he had images of child pornography on his

computer. Gomes denied he was involved in child pornography.




                                          3
      The agents asked Gomes for his consent to search his computer, which he

refused. Around this time during the interview, Gomes stated in substance that he

“might want to call an attorney.” R2 at 52. Agent Amos then said he was stopping

the interview and would not ask any more questions, but that he would be

contacting Gomes’s probation officer, Mike Hinson, to notify him that Gomes had

changed his job without notifying the probation office. Gomes became upset and

said, “Don’t call him. He’ll put me in jail.” Id. Agent Amos told Gomes that he

was obligated to contact Officer Hinson “for the purpose of explaining what had

transpired at the residence during the course of the interview.” Id. at 34-35.

Gomes again begged him not to contact Officer Hinson because he feared being

arrested. At that point, Gomes informed the agents that he had images of child

pornography on his computer. Id. at 44. During Agent Amos’s telephone

conversation with Officer Hinson, Gomes indicated that he had “a ton of it in

there.” Id. at 52. Agent Amos then told Gomes that he was not under arrest, but

that Gomes was not free to enter his home. Id. at 45.

      While waiting for Officer Hinson to arrive, Gomes was kept outside of the

fence of his residence because the agents feared that he would destroy evidence if

he were allowed inside. Id. at 36. When Officer Hinson arrived, the agents

allowed Officer Hinton to interview Gomes alone. Officer Hinson knew Gomes



                                          4
had requested an attorney, and, nevertheless, Officer Hinson asked Gomes if he

would find anything in the house if he searched it. Id. at 108-09. Gomes told

Officer Hinson that he would find some “kiddy porn” if the home were searched.

Id. at 106. Gomes took Officer Hinson and Officer Morgan into the residence, led

them to the bedroom, pulled out a bag containing compact discs from under the

bed, and gave them to Officer Hinson. Officer Morgan put one of the discs in his

computer and opened files that appeared to be child pornography. Gomes was then

arrested for violating the terms of his probation.

      Through a subsequent search of Gomes’s computer, pursuant to a warrant,

Officer Morgan found images of child pornography, and discovered that some files

had been viewed on the internet and saved to the hard drive. 601 images in

Gomes’s possession matched those in the Department of Justice’s database of

known child pornography. In addition, Officer Morgan located thousands of

suspected files and over 500 videos believed to be child pornography on Gomes’s

discs and computer. Gomes’s digital camera contained three images and the data

from other deleted images. Officer Morgan tracked one image from the camera to

the compact discs that had come from under Gomes’s bed, and five other images

on the discs came from the same camera.




                                           5
       A federal grand jury indicted Gomes for (1) possessing child pornography,

in violation of 18 U.S.C. § 2252A(a)(5)(B) and (b)(2), (“Count One”);

(2) receiving child pornography, in violation of 18 U.S.C. § 2252A(a)(2)(B) and

(b)(1), (“Count Two”); and (3) producing child pornography, in violation of 18

U.S.C. § 2251(a) and (e), (“Count Three”). R1-26 at 1-3. Before trial, Gomes

filed a motion to suppress statements and evidence, arguing that the statements and

evidence were obtained in violation of the Fourth, Fifth, and Sixth Amendments to

the U.S. Constitution and Federal Rule of Criminal Procedure 41. Gomes argued,

inter alia, that his confession to possessing child pornography was a result of

continued interrogation following his request for an attorney and that the evidence

resulting from the search of his home and computers was the fruit of those illegally

obtained statements. In the motion, Gomes set out that he had previously been

sentenced to two years of community control followed by 13 years of sex offender

probation, and his conditions of probation provided that Gomes, “will not own,

view or possess sexually explicit material or stimulating visual or auditory material

by means including telephone, electronic media, computer programs or computer

services” and that he “will submit to warrantless search by your officer of your

person, residence or vehicle . . . [.]”1 R1-17 at 3 n.4. The government responded


       1
         Gomes’s state probation conditions do not appear in the record, but this provision of his
state probation is not challenged, and Gomes references it in both his motion to suppress and his

                                                6
that Gomes’s initial confession should not be analyzed under Miranda because the

setting was non-custodial. The government also argued that the search of Gomes’s

home was proper because it was based upon Officer Hinson’s reasonable suspicion

that Gomes possessed child pornography, such that the evidence seized was not

subject to suppression.

       Without holding an evidentiary hearing, the court denied Gomes’s motion,

first concluding that Gomes’s statements were not the product of custodial

interrogation because the interview took place at Gomes’s home and ceased upon

his request for an attorney. R1-21 at 2 n.1. The court framed the issue relating to

the evidence resulting from the search of his home and computer as, “whether a

federal probation officer in the same circumstances would have had the right to

conduct the warrantless entry into and search of Defendant’s home.” Id. at 4. The

court considered that (1) the FBI agents were aware that Gomes was involved in

downloading child pornography because his name appeared in their database;

(2) his criminal history revealed that he was on state probation for a conviction of

lewd and lascivious assault on a child under 16; (3) he admitting touching his step-

daughter’s genitals; (4) he admitted observing pornographic “pop-ups” on his

computer; and (5) he volunteered to cooperate with the agents once they advised



appellate brief. See R1-17 at 3 n.4; Appellant’s Br. at 20 n.1.

                                                 7
him that his probation officer was to be contacted. Id. at 5. The court concluded

that these factors gave the agents and probation officer reasonable suspicion to

conduct the warrantless search of Gomes’s residence and computer. Id. at 4-6.

      Gomes also filed a motion in limine, arguing that the expert testimony of

Marilyn M. Barnes should be excluded from evidence. R1-31. Barnes was to

testify that a female subject in five photographs seized from Gomes’s home was

between 11 and 16 years old, based upon her genitalia. Id. at 1. Gomes argued

that it was unlikely that a photograph of external female genitalia could support

Barnes’s opinion within a reasonable degree of medical certainty that the subject

was an adolescent minor. Id. The government opposed Gomes’s motion, arguing

that Barnes’s testimony was based on extensive medical training and clinical

experience, and it attached Barnes’s resume, which set out her experience and

qualifications. The court denied the motion, finding that Barnes’s testimony would

be admissible to assist the jury in making its decision. R1-34.

      Gomes elected to proceed to a jury trial. On cross-examination by Gomes’s

counsel, Agent Amos testified as follows. While Agent Amos was questioning

Gomes, Gomes indicated that he should talk to an attorney, and Agent Amos

repeatedly instructed him that no more questions would be asked, the interview

was concluded, and any statements made could be used against him in court. R2 at



                                          8
43-44. Agent Amos then indicated to Gomes that he was going to contact Gomes’s

probation officer, and Gomes “dropped to his knees,” “cried out for Jesus,”

pleaded for Agent Amos not to call, and indicated that he would cooperate. Id. at

44. At that point, Agent Amos told Gomes not to make any statements because

they could be used against him in court. Gomes then told Agent Amos that he had

images of child pornography on his computer.

      The government then called Officer Morgan to testify. Officer Morgan

testified that he accompanied Agent Amos and Agent Taylor to Gomes’s residence,

and they waited outside of the gate because Gomes was not home when they

arrived. Id. at 50-51. After Gomes returned and got out of his truck, Morgan and

the agents approached him, and Agent Amos began to interview Gomes. Id. at 51.

Agent Amos asked Gomes for consent to look at his computers, and Gomes

indicated that he might want to call an attorney. Id. at 52. When Officer Hinson

arrived, Gomes’s probation officer, Officer Hinson asked Officer Morgan to assist

him in viewing computer material in Gomes’s residence. Id. at 53. After a brief

search of Gomes’s home and computer, Officer Hinson arrested Gomes. Id. at 55.

Certain items were seized from Gomes’s residence pursuant to Offier Hinson’s

request. Id. Subsequently, Officer Morgan was involved in obtaining a state

search warrant to search Gomes’s home. Id. The items seized pursuant to that



                                         9
search included three desktop computers, 12 hard drives, a digital camera, a web

camera, a printer, and 46 compact discs. Id. at 58.

      The government then called Officer Hinson, who testified that Agent Amos

contacted him and requested information about Gomes because Agent Amos

wanted to interview Gomes. Agent Amos contacted him again, indicating that

Gomes had made a statement, and Officer Hinson went to Gomes’s home to

conduct a probation search. Id. at 106. When Officer Hinson arrived, he talked

with Agent Amos, who gave him some background. Hinson was aware that a

subsequent search warrant was obtained to seize the evidence. Id. at 108. On

cross-examination, Officer Hinson testified that he knew Gomes had requested an

attorney, and, notwithstanding that, he asked Gomes if he would find anything in

the house if he searched it. Id. at 108-09.

      Next, the government called Ophelia L. Jakobsen, who testified that her

mother, Sandra K. Nilsen, married Gomes in November 2005. Id. at 109-11.

Gomes objected to her testimony based on Rule 403. The government responded

that her testimony was for the purpose of establishing that Gomes had access to

young girls of whom to take the photographs. The court overruled the objection.

Jakobsen resumed her testimony and indicated that she had a sister, Brittany, who

would have been 13 years old in 2005, at the time the pictures were taken. Id. at



                                          10
113. She stated that she and Brittany had stayed at Gomes’s house, and Brittany

had been there alone with Gomes. Id. She also testified that Brittany had other

friends who were approximately the same age and who had spent time at Gomes’s

residence. Id. at 113-14.

      The government then called Nilsen, Gomes’s ex-wife, who testified that she

had known Gomes since July 2005, had married him in November 2005, and had

been to his trailer. She and Brittany had stayed at Gomes’s residence once, and

Brittany had friends around her own age. Id. at 116-17. Officers had shown her

pictures taken from Gomes’s camera, one of which was a picture of a “little girl,”

but Nilsen did not know the identity of the girl. Id. at 118-19. On cross-

examination, Nilsen testified that Brittany had only been alone with Gomes when

Nilsen had a heart attack and that Brittany’s friends had very seldom been at

Gomes’s residence. Id. at 119-20. After Nilsen’s testimony, the government

indicated that it would call Brittany to testify. Id. at 121.

      Instead, the government called Marilyn M. Barnes, and Gomes requested

voir dire to establish her expertise, which the government granted. Outside the

presence of the jury, she testified that she had been an advanced registered nurse

practitioner with the University of Florida Child Protection Team for almost 12

years. She had a master’s degree in pediatric nursing and had worked the majority



                                            11
of her career in pediatrics. She had been to multiple conferences relating to child

sexual abuse and child abuse and spoken at a conference on child sexual abuse.

She had three articles published on taking histories from abused or neglected

children. She had seen over 300 children a year, about one-half of whom were

seen for sexual abuse, and she had seen a total of approximately 3,600 children for

abuse or neglect. She had been qualified as an expert in child sexual and physical

abuse cases and had appeared as an expert in 105 cases. She had previously been

asked to use her expertise in adolescent growth and development to examine

photographs for law enforcement purposes, and she had rendered opinions

regarding the age of children in photographs.

      Gomes continued his voir dire, and Barnes testified that she had never been

qualified as an adolescent growth and development expert to render an opinion as

to the age of a person based solely on their genitalia. She had been asked to render

an opinion as to the age of a child based on photographs in about four or five

investigations, and she rendered an opinion based on the genitalia alone in two or

three of those. Barnes testified regarding the methods used for determining age

based on genitalia. Barnes also testified that the pictures she was asked to view in

this case were “not the clearest photos I ever saw,” but showed the genital

structures. Id. at 128. She indicated that one of the photos in the present case



                                          12
showed the distribution of pubic hair fairly clearly, and the others are “iffy.” Id. at

129. The district court sustained objections to Gomes’s continued questioning

regarding the clarity of the pictures Barnes examined for this case. The judge

stated, “Counsel, I think we have gotten beyond the admissibility and we are now

in the area of credibility,” and that “it’s not correct voir dire. You can do all this

on cross-examination.” Id. Barnes continued to testify that the principles and

methods she used were reliable and had been subjected to peer review. While she

had never published on the methods upon which she relied, she identified articles

and textbooks on the subject.

      On direct-examination in front of the jury, Barnes repeated her qualifications

and described how she determines a child’s age from a photograph. The

government moved to admit Barnes as an expert in adolescent growth and

development, Gomes objected, and the court overruled the objection and admitted

her as an expert. Id. at 138. Barnes stated that the photographs provided her with

sufficient information to render her opinion and testified that “this child is certainly

under the age of 18, and very likely under the age of 16, and that’s even allowing

for some outliers. I believe that the child is probably 14 or younger.” Id. at 142.

Gomes objected to her testimony under Rule 403, and the court overruled the

objection.



                                           13
      On cross-examination, Barnes testified regarding the age of puberty onset

and developmental variations. She testified that there was “some blurriness” in the

photographs she analyzed. Id. at 144. On re-direct, she testified that her opinion

took into account the developmental variations about which the defense asked.

The government again indicated that it intended to call Brittany the next day, but

did not call any additional witnesses the next day. The jury found Gomes guilty on

all three counts of the indictment.

      The probation office prepared a presentence investigation report (“PSI”) and

grouped all three counts together, pursuant to U.S.S.G. § 3D1.2 (2006). Gomes’s

base offense level was 18, pursuant to U.S.S.G. § 2G2.2. The probation officer

added 23 levels for various specific offense characteristics, under U.S.S.G.

§ 2G2.2(b)(2) through (b)(7). One of the specific offense characteristics, for which

Gomes received a five-level increase, was that he “engaged in a pattern of activity

involving the sexual abuse or exploitation of a minor,” pursuant to U.S.S.G.

§ 2G2.2(b)(5). The enhancements raised Gomes’s total offense level to 41. The

probation officer described Gomes’s criminal history and detailed a 2001 state

conviction on 1 count of lewd and lascivious assault on a child under the age of 16.

For that crime he was sentenced to 2 years of community control to be followed by

13 years of sex offender probation. In May 2006, he pled guilty to violating his



                                         14
community control by possessing child pornography, his term of supervision was

revoked, and he was sentenced to 10 years of imprisonment with credit for 474

days served. Based on Gomes’s criminal history, his criminal history category was

III. His adjusted offense level of 41 and criminal history category of III yielded a

guideline range of 360 months to life imprisonment, but because the statutory

maximum for Count Three was 600 months of imprisonment, pursuant to

5G1.1(c)(1), his guideline range became 360 to 600 months of imprisonment.

      At the sentencing hearing, Gomes argued that he had 61 to 91 months of

undischarged prison time and his present sentence should be imposed concurrently

with that undischarged time or reduced by that time, pursuant to U.S.S.G.

§ 5G1.3(b). The court disagreed, finding that it had discretion, under U.S.S.G.

§ 5G1.3(c), to order that Gomes’s sentence run consecutively with his

undischarged state sentence because he committed the instant offense while on

probation for his state conviction. R4 at 10. The court indicated that it had

considered the factors in 18 U.S.C. § 3553(a), the advisory guideline range, and the

policy statements issued by the Sentencing Commission. The court sentenced

Gomes to 240 months of imprisonment as to Count One, 480 months as to Count

Two, and 600 months as to Count Three, all to run concurrently, and ordered the

sentence to run consecutively to any existing state sentence. When Gomes was



                                          15
asked if he had any objections to the court’s findings of fact or conclusions of law,

his counsel stated, “[n]one other than previously raised.” Id. at 13-14. This appeal

followed.

                                  II. DISCUSSION

A. The District Court Properly Denied Gomes’s Motion to Suppress

      “Review of a district court’s denial of a motion to suppress is a mixed

question of law and fact.” United States v. Delancy, 502 F.3d 1297, 1304 (11th

Cir. 2007). “[I]n reviewing a denial of a motion to suppress, we review the entire

record, including trial testimony.” United States v. Newsome, 475 F.3d 1221,

1224 (11th Cir.) (per curiam), cert. denied, 128 S. Ct. 218 (2007); see also United

States v. Pearson, 448 F.2d 1207, 1210 (5th Cir. 1971) (“Evidence adduced at trial

may be considered even though the evidence on the motion to suppress was

insufficient to justify the search.”). We consider the evidence brought forth at trial

in determining whether the denial of a motion to suppress constitutes reversible

error. Newsome, 475 F.3d at 1224; Pearson, 448 F.2d at 1210. “We review the

district court’s findings of fact for clear error[,]” construing the evidence in the

light most favorable to the party that prevailed in the district court, and “[w]e

review the district court’s interpretation and application of the law de novo.”

Delancy, 502 F.3d at 1304.



                                           16
      1. Gomes’s Pre-Arrest Statements Were Properly Admitted at Trial

       The prosecution cannot introduce a defendant’s statements made in

response to custodial interrogation without first informing the defendant of his

rights under Miranda. Miranda, 384 U.S. at 444, 476, 86 S. Ct. at 1612, 1629. In

United States v. Castro, we held that before Miranda warnings are required, “it

must be established that the subject was both ‘in custody’ and under ‘interrogation’

by police officers.” United States v. Castro, 723 F.2d 1527, 1530 (11th Cir. 1984)

(per curiam). To determine whether a suspect is “in custody” the Supreme Court

has set out two distinct inquiries. “[F]irst, what were the circumstances

surrounding the interrogation; and second, given those circumstances, would a

reasonable person have felt he or she was not at liberty to terminate the

interrogation and leave.” Thompson v. Keohane, 516 U.S. 99, 112, 116 S. Ct. 457,

465 (1995) (footnote omitted). The court must then determine whether the suspect

was subjected to a “formal arrest or restraint on freedom of movement of the

degree associated with a formal arrest.” Id. (quotation omitted).

      We have acknowledged that “courts are much less likely to find the

circumstances custodial when the interrogation occurs in familiar or at least neutral

surroundings, such as the suspect’s home.” United States v. Brown, 441 F.3d

1330, 1348 (11th Cir. 2006) (quotation and alteration omitted), cert. denied, 127 S.



                                          17
Ct. 1149 (2007); see also United States v. Newton, 369 F.3d 659, 675 (2d Cir.

2004) (noting that “absent an arrest, interrogation in the familiar surroundings of

one’s own home is generally not deemed custodial”). Other relevant factors to

determine custody include whether the suspect was physically restrained or told he

was under arrest. See United States v. Phillips, 812 F.2d 1355, 1362 (11th Cir.

1987) (per curiam) (concluding that suspect, who was neither arrested nor told that

he was under arrest, was “not in custody for the purposes of Miranda”).

“Unambiguously advising a defendant that he is free to leave and is not in custody

. . . generally will lead to the conclusion that the defendant is not in custody . . . .”

Brown, 441 F.3d at 1347. The Supreme Court has stated that an officer’s

suspicions regarding a suspect “may bear upon the custody issue if they are

conveyed” to the suspect, however, “[e]ven a clear statement from an officer that

the person under interrogation is a prime suspect is not, in itself, dispositive of the

custody issue, for some suspects are free to come and go until the police decide to

make an arrest.” Stansbury v. California, 511 U.S. 318, 325, 114 S. Ct. 1526, 1530

(1994) (per curiam).

       In this case, Gomes made self-incriminating statements to the agents

regarding his possession of child pornography without having been arrested and

not having been informed of his rights under Miranda. Therefore, we must



                                            18
determine whether or not Gomes was in custody at the time he made the

statements. The evidence adduced at trial shows that Gomes was interviewed

outside of a locked fence at his residence – a familiar setting for Gomes – which

weighs against the finding that he was in custody. R2 at 34; Brown, 441 F.3d at

1348. Gomes was not physically restrained in any way and he was not told that he

was under arrest, which are two additional factors that weigh against a finding of

custody. See generally R2 at 30-55; Phillips, 812 F.2d at 1362. While the officers

did say that they suspected Gomes of having child pornography on his computer,

an officer’s articulated suspicions are not dispositive of the inquiry. Stansbury,

511 U.S. at 325, 114 S. Ct. at 1530. We conclude that the officers’ stated

suspicions did not render their interview with Gomes custodial because, after

Agent Amos said that he would be calling Hinson, Gomes’s probation officer, “for

the purpose of explaining what had transpired at the residence during the course of

the interview,” R2 at 34-35, Gomes begged Amos not to call because he feared

being arrested, indicating that Gomes did not think he was in custody at that point.

Id. at 35. Then, at some point during Amos’s call with Hinson, Gomes volunteered

that he possessed child pornography. Gomes had said nothing incriminating up

until this point, and there is no indication that he was not free to enter his home or

to leave the scene even if his probation officer were called. Therefore, Agent



                                           19
Amos’s statement that he was going to call Gomes’s probation officer cannot be

deemed to have restricted Gomes’s freedom of movement such that Gomes was in

custody when he made self-incriminating statements.

      The totality of the circumstances establishes that Gomes was not in custody

when he made self-incriminating statements. Recall, the agents prevented Gomes

from entering his house only after he had made self-incriminating statements

regarding his possession of child pornography. The facts that the district court

relied upon to deny Gomes’s motion to suppress were in conformity with the facts

established at trial. Accordingly, the district court did not err in denying Gomes’s

motion to suppress his statements.

      2. The Evidence Seized from Gomes’s Home Was Properly Admitted

      Federal law governs the admission in federal court of evidence obtained by

state officers. United States v. Malekzadeh, 855 F.2d 1492, 1496 (11th Cir. 1988).

“The question whether evidence obtained by state officers and used against a

defendant in a federal trial was obtained by unreasonable search and seizure is to

be judged as if the search and seizure had been made by federal officers.” Preston

v. United States, 376 U.S. 364, 366, 84 S. Ct. 881, 883 (1964). A probationer’s

house may be searched based upon reasonable suspicion. United States v. Knights,

534 U.S. 112, 121, 122 S. Ct. 587, 592 (2001). In Knights, the Supreme Court



                                          20
stated that “[w]hen an officer has reasonable suspicion that a probationer subject to

a search condition is engaged in criminal activity, there is enough likelihood that

criminal conduct is occurring that an intrusion on the probationer’s significantly

diminished privacy interests is reasonable.” Id. at 121, 122 S. Ct. at 593. We

followed Knights in United States v. Yuknavich and concluded that reasonable

suspicion was all that was required to search a probationer’s computer, even where

the suspect’s probation agreement did not require him to submit to warrantless

searches. United States v. Yuknavich, 419 F.3d 1302, 1309-11 (11th Cir. 2005).2

We have explained that a court must look to the “totality of the circumstances of

each case to see whether the detaining officer has a particularized and objective

basis for suspecting legal wrongdoing.” Id. at 1311. To determine whether

officers had reasonable suspicion, we “must take stock of everything they knew

before searching.” Id.



       2
         Gomes argues that the decisions in Yuknavich and Knights are not controlling because
Florida courts have held that evidence obtained pursuant to a search by a probation officer is
admissible only in a probation revocation proceeding, not to prove a new criminal offense. Gomes
also argues that Florida law expressly limits the authority to conduct warrantless searches to
probation officers, but he cites no authority for this proposition. These arguments fail because
Knights establishes that the Fourth Amendment allows a search of a probationer’s home for either
investigatory or probationary purposes. See generally, Knights, 534 U.S. 112, 121, 122 S. Ct. 587.
Gomes’s argument is also foreclosed by Bamberg v. State, 953 So. 2d 649, 653-54 (Fla. Dist. Ct.
App. 2007), a Florida appellate court decision that adopted Knights to conclude that a warrantless
search of a probationer’s residence could be used for either probationary or investigatory purposes
and expressly abrogated earlier Florida state court decisions to the extent that they were superseded
by Knights.

                                                 21
      In this case, Gomes confessed to possessing child pornography on his

computer to federal law enforcement officers. As we have explained, his

confession was admissible because it was a statement that was not the product of

custodial interrogation. Because the officers arrived at Gomes’s house with

information suggesting that Gomes might be involved in child pornography, and

Gomes subsequently confessed to possessing child pornography, the federal agents

had particular, objective evidence to support a reasonable suspicion that he was

engaged in criminal activity. See Yuknavich, 419 F.3d at 1311. Instead of

searching Gomes’s residence at that time Gomes confessed, the federal agents

contacted Gomes’s state probation officer, who, in conjunction with Morgan,

conducted the search after being informed of what had transpired. R2 at 106.

Because the federal agents informed Hinson of Gomes’s confession, Hinson also

had reasonable suspicion to search Gomes’s residence. Consequently, the evidence

obtained by the state officers could be admitted in federal court because the

officers had reasonable suspicion to search Gomes’s residence. See Preston, 376

U.S. at 366, 84 S. Ct. at 883; Knights, 534 U.S. at 121, 122 S. Ct. at 592.

Therefore, the district court did not err by denying Gomes’s motion to suppress the

evidence seized from the search of his home.

B. The District Court Properly Allowed Barnes’s Expert Testimony



                                          22
      We review a district court’s decision with respect to the admissibility and

reliability of expert testimony for an abuse of discretion and can only reverse a

district court’s ruling if it is manifestly erroneous. United States v. Frazier, 387

F.3d 1244, 1258 (11th Cir. 2004) (en banc). “A district court has wide discretion

in its determination to admit and exclude evidence, and this is particularly true in

the case of expert testimony.” United States v. Beasley, 72 F.3d 1518, 1528 (11th

Cir. 1996) (per curiam) (quotation omitted).

      Federal Rule of Evidence 702 provides,

      If scientific, technical, or other specialized knowledge will assist the
      trier of fact to understand the evidence or to determine a fact in issue,
      a witness qualified as an expert by knowledge, skill, experience,
      training, or education, may testify thereto in the form of an opinion or
      otherwise, if (1) the testimony is based upon sufficient facts or data,
      (2) the testimony is the product of reliable principles and methods,
      and (3) the witness has applied the principles and methods reliably to
      the facts of the case.

Fed. R. Evid. 702. To determine the admissibility of expert testimony, trial courts

must consider whether

      (1) the expert is qualified to testify competently regarding the matters
      he intends to address; (2) the methodology by which the expert
      reaches his conclusions is sufficiently reliable as determined by the
      sort of inquiry mandated in Daubert[ v. Merrell Dow Pharmaceuticals,
      Inc., 509 U.S. 579, 113 S. Ct. 2786 (1993)]; and (3) the testimony
      assists the trier of fact, through the application of scientific, technical,
      or specialized expertise, to understand the evidence or to determine a
      fact in issue.



                                           23
Frazier, 387 F.3d at 1260 (quotation omitted). The Supreme Court in Daubert set

out some considerations for analyzing the reliability of scientific expert opinion,

including (1) whether the theory or technique can be and has been tested;

(2) whether it has been subjected to peer review and publication; (3) the known or

potential rate of error; and (4) whether it is generally accepted. Daubert, 509 U.S.

at 593-94, 113 S. Ct. at 2796-97. “The inquiry envisioned by Rule 702 is . . . a

flexible one.” Id. at 594, 113 S. Ct. at 2797.

      Voir dire questioning established that Barnes had been an advanced

registered nurse practitioner with the University of Florida Child Protection Team

for almost 12 years and she had a master’s degree in pediatric nursing. R2 at 123.

She had seen a total of approximately 3,600 children for abuse or neglect, had been

qualified as an expert in child sexual and physical abuse cases, and had appeared as

an expert in 105 cases. Id. at 125. She had been asked to use her expertise in

adolescent growth and development to examine photographs for law enforcement

purposes, and she had rendered opinions regarding the age of children in

photographs in four or five investigations, two or three of which were based on

genitalia alone. Id. at 125-26. Barnes also indicated that the principles and

methods she used were reliable and had been subjected to peer review, and she

identified articles and textbooks on the subject. R2 at 130-31; Daubert, 509 U.S. at



                                          24
593-94, 113 S. Ct. at 2796-97. She also described in detail the reasons for her

opinion. See R2 at 136-38.

      The district court allowed sufficient voir dire into Barnes’s qualifications,

methodology, and the data supporting her opinion. Even though the district court

sustained several of the government’s objections during Gomes’s cross-

examination of Barnes, we conclude that the district court allowed enough inquiry

to determine that Barnes was qualified to render an expert opinion regarding the

age of children in photographs which would assist the jury. See Fed. R. Evid. 702.

Given that the district court could find that Barnes was sufficiently qualified, her

methodology was reliable, and her testimony could help the jury determine an

element of the offense, the court did not abuse its discretion in allowing her to

testify. See Frazier, 387 F.3d at 1260.

C. The District Court Properly Allowed Jakobsen’s Testimony

      “We review the district court’s admission of evidence over a defendant’s

objection pursuant to Fed. R. Evid. 403 for abuse of discretion.” United States v.

Bradberry, 466 F.3d 1249, 1253 (11th Cir. 2006) (per curiam). “[W]e view the

evidence in the light most favorable to admission, maximizing it’s probative value

and minimizing its undue prejudicial impact.” Id. We will find an abuse of

discretion “[o]nly if the decision to admit evidence over a Rule 403 challenge is



                                          25
unsupportable when the evidence is viewed in the light most supportive of the

decision.” Id. (quotation omitted). Rule 403 provides that relevant evidence may

be excluded “if its probative value is substantially outweighed by the danger of

unfair prejudice . . . .” Fed. R. Evid. 403. It is a crime to produce pornography

involving a “minor.” 18 U.S.C. § 2251(a). A “minor” is defined as “any person

under the age of eighteen years.” 18 U.S.C. § 2256(1).

      In this case, Jakobsen testified that she and her sister, Brittany, who was 13

years old in 2005, had stayed at Gomes’s house and that Brittany had been there

alone with Gomes. R2 at 113. Jakobsen also testified that Brittany had other

friends close to Brittany’s age who also spent time at Gomes’s residence. Id. at

113-14. This testimony was relevant and probative of whether Gomes had access

to girls under the age of 18, which was circumstantial evidence for the government

to establish that Gomes had violated 18 U.S.C. § 2251(a). Given that the testimony

was probative of a material element of Count Three, the district court did not abuse

its discretion in admitting Jakobsen’s testimony. See Bradberry, 466 F.3d at 1253.

      Gomes argues that the district court erred in allowing Jakobsen to testify

because her testimony was contingent upon the government calling her sister,

Brittany, to testify, which did not happen. However, while the government did

indicate that it planned to call Brittany to testify, R2 at 147, 121, the record does



                                           26
not show that Jakobsen’s testimony was in any way conditioned upon Brittany’s

testimony. Additionally, the government specifically stated that Jackobsen’s

testimony was for the purpose of establishing that Gomes had access to young girls

of whom he could take photographs. Id. at 111. Gomes’s argument is without

merit.

D. The District Court Properly Imposed Consecutive Sentences

         We review a district court’s interpretation and application of the Sentencing

Guidelines de novo. United States v. Amedeo, 487 F.3d 823, 831 (11th Cir.), cert.

denied, 128 S. Ct. 671 (2007). Section 5G1.3(b) of the Sentencing Guidelines

provides that if

         a term of imprisonment resulted from another offense that is relevant
         conduct to the instant offense of conviction under the provisions of
         subsections (a)(1), (a)(2), or (a)(3) of § 1B1.3 (Relevant Conduct) and
         that was the basis for an increase in the offense level for the instant
         offense under Chapter Two (Offense Conduct) or Chapter Three
         (Adjustments), the sentence for the instant offense shall be imposed as
         follows: . . . (2) the sentence for the instant offense shall be imposed
         to run concurrently to the remainder of the undischarged term of
         imprisonment.

U.S.S.G. 5G1.3(b). The application notes provide that subsection (b) “applies in

cases in which all of the prior offense (i) is relevant conduct to the instant offense

under the provision of subsection (a)(1), (a)(2), or (a)(3) of § 1B1.3 (Relevant

Conduct); and (ii) has resulted in an increase in the Chapter Two or Three offense



                                            27
level for the instant offense.” U.S.S.G. § 5G1.3, comment. (n.2(A)). Subsection

(b) does not apply if the prior offense increased the offense level for the instant

offense, “but was not relevant conduct to the instant offense under § 1B1.3(a)(1),

(a)(2), or (a)(3).” U.S.S.G. § 5G1.3, comment. (n.2(B)).

      Section 5G1.3(c) of the Sentencing Guidelines provides, “[i]n any other case

involving an undischarged term of imprisonment, the sentence for the instant

offense may be imposed to run concurrently, partially concurrently, or

consecutively to the prior undischarged term of imprisonment to achieve a

reasonable punishment for the instant offense.” U.S.S.G. § 5G1.3(c), p.s.

“Subsection (c) applies in cases in which the defendant was on . . . state probation

. . . at the time of the instant offense and has had such probation . . . revoked.”

U.S.S.G. § 5G1.3, comment. (n.3(C)).

      “Relevant Conduct” includes (1) “all acts and omissions committed, aided,

abetted, counseled, commanded, induced, procured, or willfully caused by the

defendant . . . that occurred during the commission of the offense of conviction, in

preparation for that offense, or in the course of attempting to avoid detection or

responsibility for that offense,” U.S.S.G. § 1B1.3(a)(1); (2) “solely with respect to

offenses of a character for which § 3D1.2(d) would require grouping of multiple

counts, all acts and omissions described in subdivisions (1)(A) . . . that were part of



                                           28
the same course of conduct or common scheme or plan as the offense of

conviction,” U.S.S.G. § 1B1.3(a)(2); and (3) “all harm that resulted from the acts

and omissions specified in subsections (a)(1) and (a)(2) above, and all harm that

was the object of such acts and omissions . . . .” U.S.S.G. § 1B1.3(a)(3).

      Here, it is not disputed that Gomes’s prior state court conviction was the

basis for a five-level increase in his offense level for engaging in a pattern or

practice of sexual behavior which stemmed from his prior conviction, pursuant to

U.S.S.G. § 2G2.2(b)(5). The issue turns on whether his previous state conviction

constitutes “relevant conduct to the instant offense of conviction under the

provisions of subsections (a)(1), (a)(2), or (a)(3) of § 1B1.3.” U.S.S.G. § 5G1.3(b).

      Gomes’s 2001 state conviction for lewd and lascivious assault on a child

under the age of 16 does not qualify as “relevant conduct” for his present crimes

because it did not involve (1) acts or omissions that occurred during, in preparation

for, or in avoiding detection for his offense of conviction, see U.S.S.G.

§ 1B1.3(a)(1); (2) acts or omissions that were part of the “same course of conduct

or common scheme or plan” as his present offense, see U.S.S.G. § 1B1.3(a)(2); nor

(3) harm resulting from or that was the object of such acts or omissions, see

U.S.S.G. § 1B1.3(a)(3). Consequently, though Gomes’s 2001 state conviction

increased his base offense level for his present offense, it did not constitute



                                           29
“relevant conduct” for his present offense within the meaning of U.S.S.G.

§ 5G1.3(b). See U.S.S.G. § 2G2.2, comment. (n.1) (indicating that “pattern of

activity” in § 2G2.2(b)(5) encompasses two or more instances where the defendant

sexually abused or exploited a minor, whether or not it “(A) occurred during the

course of the offense; (B) involved the same minor; or (C) resulted in a conviction

for such conduct”); see also United States v. Anderton, 136 F.3d 747, 751 (11th

Cir. 1998) (per curiam) (holding that “pattern of activity” “clearly permits an

increased offense level for conduct unrelated to the offense of conviction”).

      Gomes’s situation fits within the definition of § 5G1.3(c) because he was on

state probation when he committed the instant offenses, and that probation was

revoked. U.S.S.G. § 5G1.3, cmt. 3(C) (“Subsection (c) applies in cases in which

the defendant was on . . . state probation . . . at the time of the instant offense and

has had such probation . . . revoked”). Because Gomes’s 2001 state conviction did

not constitute “relevant conduct” for his present offense, the district court properly

ordered his sentence to run consecutively to his undischarged state sentence

pursuant to U.S.S.G. § 5G1.3(c).

                                 III. CONCLUSION

      Gomes challenges his convictions and sentences possessing child

pornography, receiving child pornography, and producing child pornography. The



                                            30
district court properly admitted statements Gomes made to law enforcement agents

during non-custodial questioning and evidence seized pursuant to a lawful search

of Gomes’s residence which occurred after the agents had a reasonable suspicion

that Gomes possessed child pornography. During trial, the district court correctly

allowed Gomes’s step-daughter to testify regarding Gomes’s access to children and

Barnes to testify as an expert witness to identify the ages of persons depicted in

certain photographs. After Gomes was convicted, the district court properly

sentenced Gomes to serve consecutive terms because his actions resulting in a prior

conviction for lewd and lascivious assault on a minor did not involve “relevant

conduct” to his actions that led to the convictions in this case. Accordingly, we

affirm Gomes’s convictions and sentences.

      AFFIRMED.




                                          31